DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending, as originally-filed, and are considered herein.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 7 recites “5% CO2”, when the proper chemical notation is “5% CO2”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claim 5 recites “1.26 x 1010”, when the proper scientific notation is “1.26 x 1010”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Claim 7 recites “5% CO2”, when the proper chemical notation is “5% CO2”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “mixing an adenovirus carrying an hFIX gene with an adipose-dervied stem cell, when a fusion degree of an adipose-derived stem cell is 80%”.  It is unclear what is being claimed.  What is it being fused to?  Itself? While muscle cells may fuse, it is not clear in the art or specification that ADSCs can fuse.  Is it the percentage of cells that are fused to viruses (i.e., viruses attached)?  If so, why is it mixed at such a fusion degree?  The Artisan simply would not know what is being claimed. 
Claim 2 recites “conducting transfection”.  Such is not an active step, and is simply the result of mixing the adenovirus and cells.  As such, the Artisan would not know what is required to be performed.
Claim 3 recites “when a primary adipose-derived stem cell is passed to the 3rd generation, the cells of the 3rd generation are transfected with an adenovirus carrying the hFIX gene”.  It is not clear what is being claimed.  Are the cells at third generation required to be carrying the adenovirus hFIX gene, or are the cells passaged to the third generation, and then transfected?
Claim 5 recites “wherein the titer of the adenovirus carrying the hFIX gene is 1.26 x 1010pfu/mL”.  It is not clear if this is the stock solution used to mix with the cells, or the final concentration of virus particles is this amount, once mixed with the cells?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, et al. (2013) “Genetically Modified Adipose Tissue-Derived Stem/Stromal Cells, Using Simian Immunodeficiency Virus-Based Lentiviral Vectors in the Treatment of Hemophilia B”, Human Gene Therapy, 24: 283-94 and Zhang, et al. (2018) “Netrin-1 improves adipose-derived stem cell proliferation, migration, and treatment effect in type 2 diabetic mice with sciatic denervation” Stem Cell Research & Therapy, 9: article 285, 13 pages long.
	Watanabe teaches genetically transduced ADSCs as source for establishing cell based gene therapies for plasma protein deficiencies, including hemophilia (e.g., ABSTRACT).  In it, human FIX transgene in a SIV virus transfects murine ADSCs, to thereby express the hFIX (e.g., Id.).
	Zhang teaches that adenovirus may be used as vector for establishment of transgene expression in ADSCs (e.g., p. 3, col. 1, section “Gene transfection of ADSCs”).
	With regard to the fusion degree, it is assumed to be present as the cells get transfected.  See also, rejection for clarity under 35 USC 112(b).
	With regard to the third generation, the virus, maintaining itself episomally, would necessarily be present in ADSCs at the third generation.
	With regard to CD29 expression, Watanabe teaches it is expressed (e.g., p. 285, col. 2, section “Characterization of mADSCs”).  
	With regard to CD90 expression: the same is taught to be present (e.g., Id.).
	With regard to CD45: only a small percentage possess CD45, meaning cells are present without CD45 (e.g., Id.).
	Hence, at the time of invention, it would have been obvious to transfect ADSCs with an adenovirus carrying an hFIX transgene, to obtain expression of the hFIX therein.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, et al. (2013) “Genetically Modified Adipose Tissue-Derived Stem/Stromal Cells, Using Simian Immunodeficiency Virus-Based Lentiviral Vectors in the Treatment of Hemophilia B”, Human Gene Therapy, 24: 283-94 and Zhang, et al. (2018) “Netrin-1 improves adipose-derived stem cell proliferation, migration, and treatment effect in type 2 diabetic mice with sciatic denervation” Stem Cell Research & Therapy, 9: article 285, 13 pages long, as applied to claims 1-3 above, and further in view of Sharma, et al. (2016) “Adeno-Associated Virus 5 Transduces Adipose-Derived Stem Cells with Greater Efficacy Than Other Adeno-Associated Viral Serotypes”, Human Gene Therapy Methods, V. 27, No. 6, pp. 219-27.
	As shown above, the various aspects are obvious, except the use of 5% CO2 during transfection. With regard to Claims 7-8, Sharma teaches 24-48 hour transfections (e.g., p. 3, col. 1, section “Gene Transfection of ADSCs”).  Further, all conditions of cell maintenance occur at 37 deg C (all articles). There are no teachings that cells cannot be transfected at the same temperature.
	On the other hand, it was well known to conduct culture of ADSCs under 5% CO2.  Sharma teaches the same (e.g., pp. 220-21, paragraph bridging).  It should also be noted that all other experiments are performed under the same 5% carbon dioxide, in the articles cited.
	Thus, at the time of invention, it would have been obvious to utilize 5% carbon dioxide during transfection. 24-48 hour Transfections, and 37% transfection temperatures.  The Artisan would do so, and expect success, as the components are utilized for art-recognized purposes.
	 
Claim Free of the Art
	Claim 5 is free of the art.  The Art does not direct the Artisan to carry this concentration of adenovirus, either in stock solutions, or in transfections, and thus, it is free of the art.  


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633